t c memo united_states tax_court lola cowan petitioner v commissioner of internal revenue respondent docket no filed date lola cowan pro_se julie l payne for respondent memorandum findings_of_fact and opinion jacobs judge respondent determined a deficiency in petitioner's federal_income_tax in the amount of dollar_figure and additions to tax pursuant to sec_6651 and sec_6654 in the respective amounts of dollar_figure and dollar_figure the issues for decision are whether petitioner had unreported income for the year as determined by respondent we hold she did whether petitioner is liable for a sec_6651 addition_to_tax for failure_to_file a federal_income_tax return we hold she is whether petitioner is liable for a sec_6654 addition_to_tax for failure to make estimated_tax payments for we hold she is whether petitioner should be required to pay a penalty to the united_states under sec_6673 we hold she should in the amount of dollar_figure all section references are to the internal_revenue_code in effect for the year all rule references are to the tax_court rules_of_practice and procedure findings_of_fact despite the court's request no stipulation of facts was filed petitioner called no witnesses rather petitioner relied on her trial memorandum which contains nothing more than tax_protester rhetoric and legalistic gibberish petitioner did however testify she did so as respondent's sole witness for the most part petitioner's testimony was in connection with respondent's request for a penalty pursuant to sec_6673 notwithstanding the scant record based primarily on deemed admissions we find the following petitioner resided in issaquah washington at the time she filed her petition she did not file a federal_income_tax return for during petitioner received the following amounts of income wages from issaquah school district no dollar_figure savren service corp arising from the sale of big_number property located pincite5 se 196th pl issaquah washington we are unable to ascertain from the record petitioner's basis in the property dividend income from nynex american transtech dividend income from american telephone telegraph co dividend income from southwestern bell corp dividend income from pacific telesis group dividend income from bell atlantic american transtech co dividend income from bellsouth american transtech co dividend income from ameritech american transtech co dividend income from ameritech american transtech co petitioner made no estimated_tax payments during as required by sec_6654 petitioner's failure to timely file a federal_income_tax return was not attributable to reasonable_cause within the meaning of sec_6651 issue unreported income opinion respondent's determinations as to petitioner's tax_liability are presumed correct petitioner bears the burden of proving the contrary see rule a 503_us_79 290_us_111 petitioner chose not to call any witnesses or present any meaningful evidence she admitted when questioned by the court that during she worked as a teacher's assistant at echo glen a prison for youngsters and received wages from issaquah school district she further admitted not filing a tax_return for and justified her failure_to_file by stating i don't believe that a person that's working as hard as i for as small a wage as i should have to pay tax sec_61 defines gross_income as all income from whatever source derived included within the definition of gross_income are compensation_for services gains derived from dealings in property and dividends sec_61 the largest amount of unreported income involves petitioner's sale of property located pincite5 se 196th pl issaquah washington 196th pl property sec_1001 requires recognition of gain_or_loss on the sale_or_exchange of property the amount of gain recognized is the excess of the amount_realized over the property's adjusted_basis sec_1001 due to petitioner's failure to present any evidence we are unable to determine her basis in the 196th pl property petitioner must bear the consequences flowing from her decision not to properly prosecute her case accordingly the amount of gain recognized from the sale of the 196th pl property is the entire amount_realized that is the dollar_figure sale proceeds while we recognize that washington is a community_property_state the record does not reflect whether the 196th pl property is petitioner's separate_property or community_property or whether the dollar_figure is petitioner's share of community_property or the entire amount of the sale proceeds we hold that petitioner received taxable wages dividends and gains derived from dealings in property in as determined by respondent accordingly we sustain respondent's deficiency determination issue sec_6651 addition_to_tax respondent determined an addition_to_tax pursuant to sec_6651 for petitioner's taxable_year petitioner can avoid this addition_to_tax by proving that her failure_to_file was due to reasonable_cause and not due to willful neglect sec_6651 rule a 469_us_241 38_f3d_440 9th cir reasonable_cause requires a taxpayer to demonstrate that she exercised ordinary business care and prudence and was nevertheless unable to file a return within the prescribed time united_states v boyle supra pincite sec_301_6651-1 proced admin regs willful neglect means a conscious intentional failure_to_file or reckless indifference united_states v boyle supra pincite petitioner was required to file a federal_income_tax return for sec_6012 she failed to do so when asked by the court whether she had filed tax returns in prior years petitioner replied ms cowan years and years ago i did the court mind and what made you change your ms cowan i believe the things that have happened in this country and the way the government is running things i just don't agree with it all and because you don't the court agree with what the government does you feel you don't have to pay taxes on anything you earn ms cowan them in doing the wrong things in the world i don't really want to assist petitioner's failure_to_file was due to willful neglect accordingly respondent's determination of the sec_6651 addition_to_tax is sustained issue sec_6654 addition_to_tax respondent also determined an addition_to_tax pursuant to sec_6654 for asserting that petitioner failed to pay estimated_tax where payments of tax either through withholding or by making estimated quarterly tax_payments during the course of the year do not equal the percentage of total liability required under the statute imposition of the sec_6654 addition_to_tax is mandatory unless the taxpayer shows that one of several statutory exceptions applies sec_6654 99_tc_202 91_tc_874 75_tc_1 petitioner bears the burden of proving qualification for such an exception see 78_tc_304 although certain amounts were withheld from petitioner's wages petitioner did not make any estimated_tax payments for and introduced no evidence on this issue accordingly we sustain respondent's determination pursuant to sec_6654 for petitioner's taxable_year issue sec_6673 penalty prior to trial respondent cautioned petitioner of the possibility of the court's imposing a penalty if she pursued her baseless claims and provided petitioner with an opportunity to avoid the sec_6673 penalty petitioner failed to heed respondent's warning accordingly at trial respondent requested the court to impose a penalty against petitioner pursuant to sec_6673 in relevant part sec_6673 provides sec_6673 tax_court proceedings -- procedures instituted primarily for delay etc --whenever it appears to the tax_court that-- a proceedings before it have been instituted or maintained by the taxpayer primarily for delay b the taxpayer's position in such proceeding is frivolous or groundless or the tax_court in its decision may require the taxpayer to pay to the united_states a penalty not in excess of dollar_figure respondent asserts that petitioner's position is frivolous and groundless and that petitioner instituted this lawsuit primarily for delay we agree with respondent that petitioner is liable for a penalty under sec_6673 and we require her to pay a penalty to the united_states in the amount of dollar_figure petitioner's conduct throughout this proceeding has convinced us that she instituted and maintained this proceeding primarily for delay moreover her position in this proceeding is groundless and frivolous see 791_f2d_68 7th cir see also 490_us_319 defining legal frivolousness petitioner's insistence on pursuing her fruitless argument has consumed time and effort of this court and of respondent that could have otherwise been devoted to resolving bona_fide claims of other taxpayers see 806_f2d_948 9th cir we have considered all arguments made by petitioner in this proceeding we perceive no need to refute petitioner's protester arguments with somber reasoning to do so might suggest they have colorable merit 737_f2d_1417 5th cir suffice it to say all of them are without merit to reflect the foregoing an appropriate order will be issued and a decision will be entered for respondent
